            Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 1 of 6




        1   WO                                                                                      MDR

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Christopher James Henson,                       No. CV 20-02409-PHX-MTL (DMF)
       10                           Petitioner,
       11    v.                                              ORDER
       12    David Shinn, et al.,
       13                           Respondents.
       14
       15          On December 11, 2020, Petitioner Christopher James Henson, who is confined in
       16   the Arizona State Prison Complex-Florence in Florence, Arizona, filed a pro se Petition for
       17   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), an Application to Proceed
       18   In Forma Pauperis (Doc. 2), and a “Motion Pursuant to 28 U.S.C. [§] 2243” (Doc. 4). The
       19   Court will grant the Application to Proceed, require an answer to the Petition, and partially
       20   grant the Motion Pursuant to 28 U.S.C. § 2243.
       21   I.     Application to Proceed In Forma Pauperis
       22          Petitioner’s Application to Proceed In Forma Pauperis indicates that his inmate trust
       23   account balance is less than $25.00. Accordingly, the Court will grant Petitioner’s
       24   Application to Proceed In Forma Pauperis. See LRCiv 3.5(b).
       25   II.    Petition
       26          Petitioner was convicted in Maricopa County Superior Court and is currently in the
       27   custody of the Arizona Department of Corrections. In his Petition, Petitioner names David
       28   Shinn as Respondent and the Arizona Attorney General as an Additional Respondent.


TERMPSREF
                Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 2 of 6




            1          Petitioner seeks release from prison, contending he is being held in violation of the
            2   Eighth Amendment prohibition against cruel and unusual punishment. Petitioner asserts
            3   that he has asthma and hepatitis-C and that Respondent Shinn is not protecting him from
            4   the Coronavirus Disease 2019 (COVID-19). Specifically, Petitioner alleges inmates are
            5   not permitted to have visits, “so our families do not introduce this virus to inmate
            6   populations,” and, therefore, the virus is coming into the prison from “[p]rison employees,
            7   medical staff, and administration staff, who go home daily and come back to work inside
            8   the prison.” He also asserts inmates are provided with ineffective, single-layer masks made
            9   from a bed sheet. Petitioner claims inmates have to participate in group events that are not
        10      socially distanced, including sitting next to each other in the dining hall, without masks,
        11      for an hour each day. He alleges that 22 of the 38 inmates in Dorm 1 have tested positive
        12      for COVID-19; the health services department refuses to check inmates’ vital signs because
        13      “if they test us [and] find we have COVID-19 . . . [,] they are required to intervene”; and
        14      nurses have told him that they have been directed by Respondent Shinn and others “not to
        15      do anything that will show how deeply embedded COVID-19 is within the Unit.”1
        16             Petitioner contends there are no available judicial remedies, asserting that he cannot
        17      seek relief pursuant to a petition for post-conviction relief for acts of prison authorities and
        18      that he cannot seek relief by special action to obtain release from custody.
        19      III.   Discussion
        20             Although Petitioner is complaining about his conditions of confinement, he is only
        21      seeking release from prison. He has filed a habeas petition because, as the Court explained
        22      to him in the December 3, 2020 Order in Henson v. Corizon Health, CV 19-04396-PHX-
        23      MTL (DMF), a petition for habeas corpus is his exclusive remedy if he is seeking relief
        24      that would result in his immediate or speedier release from prison.             See Preiser v.
        25
                       1
        26               Apparently unrelated to the failure-to-protect issue, Petitioner also contends that
                “[w]e are being sent to Kason,” which is a locked-down unit with “cockroach[]-infected
        27      cells[,] no phone calls[,] and no emails to friends and famil[y]”; inmates are denied
                “Google-meet visits” with friends and family; there are only four electronic tablets for 680
        28      inmates, which prevents inmates from having contact with their family and friends; and
                “all the people on our emails have been removed.”
TERMPSREF
                                                             -2-
                Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 3 of 6




            1   Rodriguez, 411 U.S. 475, 488-90 (1973). For purposes of this Order only, the Court will
            2   consider the Petition properly brought pursuant to § 2254. Cf. Wilson v. Williams, 961
            3   F.3d 829, 838 (6th Cir. 2020) (“where a petitioner claims that no set of conditions would
            4   be constitutionally sufficient[, Sixth Circuit precedent supports the conclusion that] the
            5   claim should be construed as challenging the fact or extent, rather than the conditions, of
            6   the confinement”). The Court will require Respondents to answer the Petition. 28 U.S.C.
            7   § 2254(a).
            8   IV.    Motion Pursuant to 28 U.S.C. § 2243
            9          In his Motion, Petitioner requests the Court give Respondents three days to respond
        10      to his Petition. He claims Respondent is placing him in danger by not protecting him and
        11      that “in another hut, 8 of 11 inmates believe they have COVID-19.” Alternatively,
        12      Petitioner requests “this be treated as a 1983 and a TRO issued.”
        13             Section 2243, 28 U.S.C., provides, in relevant part, that if the Court calls for a
        14      response to a petition for a writ of habeas corpus, “[it] shall be returned within three days
        15      unless for good cause additional time, not exceeding twenty days, is allowed.” However,
        16      Rule 4 of the Rules Governing § 2254 Cases states, in relevant part, “If the petition is not
        17      dismissed, the judge must order the respondent to file an answer, motion, or other response
        18      within a fixed time, or to take other action the judge may order.” (Emphasis added.) The
        19      Advisory Committee Notes to the 1976 Adoption of Rule 4 explain:
        20                  In the event an answer is ordered under rule 4, the court is accorded
                            greater flexibility than under § 2243 in determining within what
        21                  time period an answer must be made. . . . In view of the widespread
        22                  state of work overload in prosecutors’ offices . . . , additional time is
                            granted in some jurisdictions as a matter of course. Rule 4, which
        23                  contains no fixed time requirement, gives the court the discretion to
        24                  take into account various factors such as the respondent’s workload
                            and the availability of transcripts before determining a time within
        25                  which an answer must be made.
        26      (Emphasis added.)
        27      ....
        28      ....
TERMPSREF
                                                            -3-
                Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 4 of 6




            1          In this District, Respondents, as a matter of course, are given forty days within
            2   which to answer a § 2254 petition. The Court, in its discretion, will order Respondents to
            3   answer the Petition within twenty days and will deny Petitioner’s request for an answer
            4   within three days. In addition, the Court declines to grant Petitioner’s alternative request
            5   for relief because Petitioner is only seeking release from custody and the Court cannot
            6   order release from custody in an action pursuant to 42 U.S.C. § 1983.
            7   V.     Warnings
            8          A.         Address Changes
            9          Petitioner must file and serve a notice of a change of address in accordance with
        10      Rule 83.3(d) of the Local Rules of Civil Procedure. Petitioner must not include a motion
        11      for other relief with a notice of change of address. Failure to comply may result in dismissal
        12      of this action.
        13             B.         Copies
        14             Petitioner must serve Respondents, or counsel if an appearance has been entered, a
        15      copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        16      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Petitioner
        17      must submit an additional copy of every filing for use by the Court. LRCiv 5.4. Failure to
        18      comply may result in the filing being stricken without further notice to Petitioner.
        19             C.         Possible Dismissal
        20             If Petitioner fails to timely comply with every provision of this Order, including
        21      these warnings, the Court may dismiss this action without further notice. See Ferdik v.
        22      Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
        23      for failure to comply with any order of the Court).
        24      IT IS ORDERED:
        25             (1)        Petitioner’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
        26             (2)        Petition’s “Motion Pursuant to 28 U.S.C. [§] 2243” (Doc. 4) is granted in
        27      part to the extent the Court will require Respondents to answer the Petition within 20 days
        28
TERMPSREF
                                                              -4-
                Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 5 of 6




            1   of service, and denied in part as to his requests to require an answer within three days of
            2   service or for this action to be construed as an action pursuant to 42 U.S.C. § 1983.
            3          (3)    The Clerk of Court must serve a copy of the Petition (Doc. 1) and this Order
            4   on the Respondent(s) and the Attorney General of the State of Arizona by electronic mail
            5   pursuant to Rule 4, Rules Governing Section 2254 Cases, and the Memorandum of
            6   Understanding between the United States District Clerk of Court for the District of Arizona
            7   and the Arizona Attorney General’s Office.             Pursuant to the Memorandum of
            8   Understanding, copies of the Petition and this Order will be sent via Notice of Electronic
            9   Filing (NEF) to the State of Arizona Respondent through the Attorney General for the State
        10      of Arizona to designated electronic mail addresses. Within 2 business days, the Attorney
        11      General’s Office will acknowledge receipt of the Petition and the Court’s Order and within
        12      5 business days will either file a notice of appearance on behalf of Respondents or will
        13      notify the Court of the names of the Respondents on whose behalf the Arizona Attorney
        14      General’s Office will not accept service of process.
        15             (4)    Respondents must answer the Petition within 20 days of the date of service.
        16      Respondents must not file a dispositive motion in place of an answer. Respondents may
        17      file an answer that (a) is limited to relevant affirmative defenses, including, but not limited
        18      to, statute of limitations, procedural bar, or non-retroactivity; (b) raises affirmative
        19      defenses as to some claims and discusses the merits of others; or (c) discusses the merits
        20      of all claims. The failure to set forth an affirmative defense regarding a claim in an answer
        21      may be treated as a waiver of the defense as to that claim, Day v. McDonough, 547 U.S.
        22      198, 209-11 (2006), but an answer that is limited to affirmative defenses on a particular
        23      claim does not waive any argument on the merits as to that claim. If the answer only raises
        24      affirmative defenses, only those portions of the record relevant to those defenses need be
        25      attached to the answer. If not, the answer must fully comply with all of the requirements
        26      of Rule 5 of the Rules Governing Section 2254 Cases.
        27             (5)    Regarding courtesy copies of documents for chambers, Respondents are
        28      directed to review Section II(D) of the Court’s Electronic Case Filing Administrative
TERMPSREF
                                                             -5-
                Case 2:20-cv-02409-MTL-DMF Document 6 Filed 12/23/20 Page 6 of 6




            1   Policies and Procedures Manual, which requires that “a courtesy copy of the filing,
            2   referencing the specific document number, shall be printed directly from CM/ECF.”
            3   CM/ECF Admin. Man. § II(D)(3) (emphasis added). See http://www.azd.uscourts.gov/
            4   sites/default/files/documents/adm%20manual.pdf.
            5         (6)    Petitioner may file a reply within 30 days from the date of service of the
            6   answer.
            7         (7)    This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
            8   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
            9   report and recommendation.
        10            Dated this 23rd day of December, 2020.
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                         -6-
